DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 states a rhenium precursor comprising an alkyl rhenium oxide and claim 20 states wherein the rhenium carbonyl halide precursor comprises ReCI[CO]5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020, 12/21/2020 and 3/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 18, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. US 2007/0014919 in view of Jeon et al. US 2019/0217277 and Rimoldi et al. (Atomic Layer Deposition of Rhenium−Aluminum Oxide Thin Films and ReOx Incorporation in a Metal−Organic Framework; ACS Appl. Mater. Interfaces 2017, 9, 35067−35074).

Re claim 1, Hamalainen teaches a method for forming a rhenium-containing film (54, fig2, [65]) on a substrate (30, fig3, [64]) by a cyclical deposition process ([45]), the method comprising: 
contacting the substrate (30, fig3, [64]) with a first vapor phase reactant comprising a rhenium precursor (Re(acac)3 or Re(thd)3, [44]),
contacting the substrate with a second vapor phase reactant ([45]).
Hamalainen does not explicitly show a rhenium precursor comprising an alkyl rhenium oxide precursor.

Rimoldi teaches methyl rhenium trioxide (MTO) with high volatility as a rhenium precursor used in an ALD process (left col, page 35068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen, Jeon and Rimoldi to use MTO (CH3ReO3) as the highly volatile rhenium precursor (Rimoldi, page 35068 left col, fig1) and form a thermal and chemical stability rhenium oxide (Jeon, [7]).
Re claim 18, Hamalainen modified above teaches the method of claim 1, wherein the alkyl rhenium oxide precursor comprises methyl rhenium trioxide (CH3ReO3) (Jeon, ([57]).
Re claim 27, Hamalainen teaches the method of claim 1, wherein the cyclical deposition process comprises an atomic layer deposition (ALD) process ([55]).
Re claim 29, Hamalainen modified above teaches a semiconductor device structure comprising a rhenium-containing film formed by the method of claim 1 (fig2-7).
Re claim 30, Hamalainen modified above teaches a reaction system configured to perform the method of claim 1 ([27]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. US 2018/0155832 in view of Jeon et al. US 2019/0217277 and Rimoldi et al. (Atomic Layer Deposition of Rhenium−Aluminum Oxide Thin Films and ReOx Incorporation in a Metal−Organic Framework; ACS Appl. Mater. Interfaces 2017, 9, 35067−35074).

Re claim 1, Hamalainen 832 teaches a method (fig1) for forming a rhenium-containing film ([64]) on a substrate ([64]) by a cyclical deposition process (ALD, [64]), the method comprising: 

contacting the substrate with a second vapor phase reactant (40, fig1, [107]).
Hamalainen does not explicitly show a rhenium precursor comprising an alkyl rhenium oxide precursor.
Jeon teaches using methyl rhenium trioxide (CH3ReO3) as the rhenium precursor ([57]) to form rhenium oxide with excellent thermal and chemical stability ([7]).
Rimoldi teaches methyl rhenium trioxide (MTO) with high volatility as a rhenium precursor used in an ALD process (left col, page 35068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen, Jeon and Rimoldi to use MTO (CH3ReO3) as the highly volatile rhenium precursor (Rimoldi, page 35068 left col, fig1) and form a thermal and chemical stability rhenium oxide (Jeon, [7]).

Claims 2, 10, 12, 13 and  23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. US 2018/0155832 in view of Jeon et al. US 2019/0217277, Rimoldi et al. (Atomic Layer Deposition of Rhenium−Aluminum Oxide Thin Films and ReOx Incorporation in a Metal−Organic Framework; ACS Appl. Mater. Interfaces 2017, 9, 35067−35074) and Qin et al. (Chemical Vapor Deposition Growth of Degenerate p‑Type Mo-Doped ReS2 Films and Their Homojunction, ACS Appl. Mater. Interfaces 2017, 9, 15583−15591).

Re claim 23, Hamalainen 832 modified above teaches the method of claim 1, wherein the rhenium-containing film comprises a rhenium oxide film ([64]) and forming a rhenium disulfide (ReS2) film ([157]).
after forming the rhenium oxide film contacting the rhenium oxide film with an additional sulfur containing precursor thereby forming a rhenium disulfide (ReS2) film.
Qin teaches reducing ReO3 with a sulfur precursor to have improved growth efficiency of electronic grade ReS2 (page 15585 left col).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen 832 and Qin to form a layer of ReS2 by reducing ReO3 with a sulfur precursor to have improved growth efficiency of electronic grade ReS2 (page 15585 left col).
Re claim 10, Hamalainen does not explicitly show the method of claim 1, further comprising thermally annealing the rhenium-containing film after the cyclical deposition in a reductive environment.
Qin teaches annealing ReO3 with a sulfur precursor at 600C to have improved growth efficiency (page 15585 left col).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen 832 and Qin to form a layer of ReS2 by reducing ReO3 with a sulfur precursor to have improved growth efficiency of electronic grade ReS2 (page 15585 left col).
Re claim 12, Hamalainen modified above teaches the method of claim 10, wherein thermally annealing the rhenium-containing film is performed at a temperature of greater than 350 0C (Qin, left col page 15584).
Re claim 13, Hamalainen modified above teaches the method of claim 10, wherein thermally annealing the rhenium-containing film is performed at a temperature of greater than 400oC (Qin, left col page 15584).
Re claim 2, Hamalainen 832 teaches the method of claim 1, wherein the rhenium-containing film comprises at least one of a rhenium boride film, a rhenium sulfide film ([64]), or an elemental rhenium film.
Hamalainen 832 does not explicitly show rhenium sulfide film formed using a rhenium precursor comprising an alkyl rhenium oxide precursor.
Jeon teaches using methyl rhenium trioxide (CH3ReO3) as the rhenium precursor ([57]) to form rhenium oxide with excellent thermal and chemical stability ([7]).
Rimoldi teaches methyl rhenium trioxide (MTO) with high volatility as a rhenium precursor used in an ALD process (left col, page 35068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen, Jeon and Rimoldi to use MTO (CH3ReO3) as the highly volatile rhenium precursor (Rimoldi, page 35068 left col, fig1) and form a thermal and chemical stability rhenium oxide (Jeon, [7]).
Qin teaches reducing ReO3 with a sulfur precursor to have improved growth efficiency of ReS2 (page 15585 left col).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen 832 and Qin to form a layer of ReS2 by reducing ALD ReO3 with a sulfur precursor to have improved growth efficiency of electronic grade ReS2 (page 15585 left col).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. US 2018/0155832 in view of Hargreaves et al. (New Fluorides and Oxyfluorides of Rhenium, Hargreaves, G. B., and Peacock, R. D., J. Chem. Soc., 1099 (1960)).

Re claim 14, Hamalainen 832 teaches a method for forming a rhenium-containing film (ReS2, [157]) on a substrate ([157]) by a cyclical deposition process (ALD, [159]), the method comprising: 

contacting the substrate with a second vapor phase reactant (40, fig1, [105]) to form one of a rhenium boride film or a rhenium sulfide film ([157]).
Hamalainen does not explicitly show the metal precursors comprises a rhenium oxyfluoride.
Hargreaves teaches rhenium oxytetrafluoride (ReOF4) is very reactive and volatile at low temperature (page 1100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen and Hargreaves to use rhenium oxytetrafluoride as the precursor because the material is very reactive and volatile at low temperature (Hargreaves, page 1100).
Re claim 15, Hamalainen 832 modified above teaches the method of claim 14, wherein the rhenium oxyfluoride comprises at least one of rhenium oxytetrafluoride (ReOF4) (Hargreaves, page 1100), rhenium oxypentafluoride (ReOF5), rhenium di-oxy di- fluoride (ReO2F2), rhenium trioxyfluoride (ReO3F), rhenium dioxytrifluoride (ReO2F3), rhenium oxydifluoride (ReOF2), rhenium oxytrifluoride (ReOF3), or rhenium oxyfluoride (ReOF).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. US 2007/0014919 in view of Jeon et al. US 2019/0217277, Rimoldi et al. (Atomic Layer Deposition of Rhenium−Aluminum Oxide Thin Films and ReOx Incorporation in a Metal−Organic Framework; ACS Appl. Mater. Interfaces 2017, 9, 35067−35074) and Hatanpaa et al. US 2019/0249300.

Re claim 28, Hamalainen shows the method substantially as applied to claim 1.

Hatanpaa teaches using a cyclical CVD process to increase growth rate ([41]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen and Hatanpaa to replace the ALD process with a CCVD process to increase growth rate (Hatanpaa, [41]).

Allowable Subject Matter
Claims 3, 4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claim 16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 16 and 19 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “a cyclical deposition process… contacting the substrate with a first vapor phase reactant comprising a rhenium oxychloride (at least one of a cyclopentadienyl rhenium hydride, or a cyclopentadienyl rhenium carbonyl); and contacting the substrate with a second vapor phase reactant to form a rhenium boride film” in combination with the other required elements of the claim16 or 19.
 Specifically, the limitations are material to the inventive concept of the application in hand to form an ALD rhenium-containing film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOMING LIU/Examiner, Art Unit 2812